DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant respectfully argues the following:
no reference has been cited that suggest using “a temporary base on which to build a spray-discharge orifice, a solid complete form that can, as a whole, slide in and out of a through hole of an injector base element into and/or out of the through hole”.
The rejection is based upon improper hindsight reasoning using the present application as a roadmap for suggesting a modification to the cited references, which includes no suggestion for the claimed feature.
The examiner respectfully argues the following:
The examiner agrees in that no single reference has been cited, which specifically recites “a temporary base on which to build a spray-discharge orifice, a solid complete form that can, as a whole, slide in and out of a through hole of an injector base element into and/or out of the through hole”, however, this specific recitation is also not found in the claims.
The examiner disagrees that rejection is based upon improper hindsight reasoning, further, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hackenberg et. al. (U.S. 20110139121) in view of Deutsch et. al. (U.S. 4772540) and evidenced by Steir (U.S. 6027049).
In re claims 1, and 13-14, 	Hackenberg	teaches a method/apparatus for producing an injector, which is designed to inject fuel into an induction pipe or directly into a combustion chamber of an internal combustion engine (abstract), the method/apparatus comprising:
providing an injector base element (fig. 2; body 16);
providing an element (foil 35) and a through hole (31) of the injector base element (body 16);
producing a negative matrix (photo resist 36; [0025]) of a spray orifice element (orifice 125) on an axial end of the element (as shown in fig. 3);
positioning the negative matrix situated on the element relative to the injector base element (as shown in fig. 2-4); and 
producing the spray orifice element having at least one spray orifice by applying a galvanization layer (metal 37; [0027]) on a downstream end, in an injection direction, of the injector base element and on the negative matrix (as shown in fig. 2-4); and
removing the element and the negative matrix (as shown in fig. 4; 35 has been removed).
Hackenberg further discloses the use of foil 35, to form chamber 135 and to space spray orifices (125) to be radially outward from the main fuel injection pathway (31), however, not every fuel injector has/needs these features, as evidenced by (fig. 1; 27) of Stier (U.S. 6027049).
Hackenberg fails to teach:
a rod; and
providing a rod that is insertible into a through hole of an injector base element; and
inserting the rod into the through hole of the injector base element.
Deutsch discloses the same sort of process as described above, (fig. 5a-5f; fig. 7) with a member (15, 30) placed into an analogous hole 14 as support for an analogous negative (18a). 
Further, if one having ordinary skill in the art wanted to make a fuel injector without chamber 135, and with the orifices within the footprint of the main injection pathway, then it would have been obvious to apply the technique of Deutch, where the hole is filled with “something”, provide the negative on top of that “something” and then do the plating. Additionally, within the context of tubular style fuel injectors (note: most fuel injectors are tubular), one having ordinary skill would have found it obvious that this “something” would be a rod, which could easily be inserted through a hole in a tubular style fuel injector, for the purpose of positioning the mask. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Hackenberg as modified by Deutsch, and as discussed above, to incorporate a rod, which is inserted through a hole of the fuel injector for the purpose of positioning a mask.

Regarding claims 2 and 3, Hackenberg and Deutsch teach the method as recited in claim 1, and Hackenberg further teaches wherein the negative matrix is formed from a photopolymer (photo resist 36; [0025]) and is produced by microscaled 3D printing (photolithography is used; Note: photolithographic processes produce parts in a layer by layer process (LBL) and as such are considered to be an early form of 3D-printing, and is often used in the micron and sub-micron scales for the production of integrated circuits (i.e. computer microchips)).
Regarding claims 4 and 15, Hackenberg and Deutsch teach the method as recited in claim 1, but fail to teach wherein the negative matrix is positioned relative to the injector base element by a fit and/or by a shoulder of the rod. 
However, as discussed in claim 1 above, it would have been obvious to have the negative matrix positioned relative to the injector base element by a fit and/or by a shoulder of the 
Regarding claim 5, Hackenberg and Deutsch teach the method as recited in claim 1, and Hackenberg further teaches wherein prior to applying the galvanization layer, an electrically conductive layer (conductive adhesive agent; [008; 0024]) is applied at least to a subsection of the negative matrix in order to apply the galvanization layer on the negative matrix and on the injector base element.

Regarding claim 7, Hackenberg and Deutsch teach the method as recited in claim 1, and Hackenberg further teaches wherein the negative matrix (photo resist 36; [0025]) is formed at least partially from an electrically conductive material (fig. 2-4; foil 35 forms back (or top most side) of photoresist 36).
Regarding claim 8, Hackenberg and Deutsch teach the method as recited in claim 1, and Hackenberg further teaches wherein the negative matrix has at least one protruding element (bottom part of T-shaped photoresist 36) by which the spray orifice is formed in the spray orifice element (as shown in fig. 2-4).
Regarding claim 9, 
Regarding claim 10, Hackenberg and Deutsch teach the method as recited in claim 1, and Hackenberg further teaches wherein the spray orifice element is made of nickel ([0027]; Ni is one of the metals listed).
Regarding claim 11, Hackenberg and Deutsch teach the method as recited in claim 1, and Hackenberg further teaches wherein the negative matrix of the spray orifice element is removed by a mechanical or thermal or chemical treatment ([0028]; dissolved using potassium hydroxide (KOH) or acetone; Note: oxygen plasma is typically a thermo-chemical process, as opposed to solely thermal or chemical).
Regarding claim 12, Hackenberg and Deutsch teach the method as recited in claim 1, but fail to teach processing the injector further, the processing further including machining the injector base element and the spray orifice element, following the removal of the negative matrix, in order to clear the spray orifice and/or to shape it further.
However, post processing is typical, commonplace and routinely performed in a wide variety of manufacturing processes in the art, and encompass various activities such as removal of flash in injection molding/casting processes, removal of masking materials in sputtering/electro-plating/painting operations, and even post-processing in 3D-printing applications where support materials are removed or where it is desirable to have residual features incorporated (e.g. machine threads).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Hackenberg as modified by Deutsch to also incorporate some form of post-processing in order to clear the spray orifice and/or to shape it further.
Regarding claim 16, see claims 1 and 4. Further, Deutsch discloses the same sort of process (fig. 5a-5f; fig. 7) with a member (15, 30) placed into an analogous hole 14 as support for an analogous negative (18a), abuting against a surface at an upstream end of the injector base element (as shown in fig. 5a-5f; fig. 7). (Note: although not relied upon for this teaching, Noguchi (U.S. 20170089313), also discloses a similar feature with pin 62, in a similar process as shown in fig. 12a)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hackenberg et. al. (U.S. 20110139121) in view of Deutsch et. al. (U.S. 4772540) in further view of Noguchi (U.S. 20170089313) and evidenced by Steir (U.S. 6027049).
Regarding claim 6, Hackenberg and Deutsch teach the method as recited in claim 5, but fail to teach wherein the electrically conductive layer is a silver conductive paint or a graphite conductive spray.
However, Noguchi discloses injection molding ([0043]) and the use of a release agent, such as a graphite spray is widely known and common place in the art, since graphite provides a lubricious coating with a good thermal conductivity (helping to reduce hot and cold spots), which reduces wear on tooling, is easy and quick to apply in spray form. Additionally, electrical conductivity is a material property, which is inherent in graphite. 
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Hackenberg as modified by Deutsch to also incorporate using graphite spray in order to provides a lubricious coating which reduces wear on tooling.

Allowable Subject Matter
Claims 17-18 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747